Exhibit 10.6

 

EXECUTION VERSION

 

PLATFORM EXCLUSIVE LICENSE AGREEMENT

 

This PLATFORM EXCLUSIVE LICENSE AGREEMENT (this “Agreement”) is made and entered
into as of December 31, 2019 (the “Effective Date”), among CIMA Telecom, Inc.
(dba CIMA Group), a Florida corporation with an address of 1728 Coral Way, 6th
Floor, Miami, FL 33145 (“CIMA”), KNETIK, INC, a Delaware corporation, with an
address for correspondence at 150 N. Westmonte Drive, Altamonte Springs, Florida
33145 (“Knetik”), AURIS, LLC, a Florida limited liability company with an
address for correspondence at 1728 SW 22nd St., 6th Floor, Miami, Florida 33145
(“Auris” and, with CIMA and Knetik, collectively, the “Licensor”), and CUENTAS,
INC., a Florida corporation with an address for correspondence at 200 S.
Biscayne Blvd., Suite 5500, Miami, Florida 33131 (the “Licensee” and together,
with the Licensor, the “Parties” and each a “Party”).

 

Recitals

 

WHEREAS, Licensor and Licensee entered into the Note and Warrant Purchase
Agreement (the “Purchase Agreement”), pursuant to which Licensee paid Nine
Million Dollars ($9,000,000) in the form of a Convertible Promissory Note to
Licensor as consideration for the license of the rights and privileges in the
Platform (defined below), as set forth in this Agreement; and

 

WHEREAS, Licensor desires to grant to Licensee, and Licensee desires to obtain
from Licensor, the license to access and use the Platform (as defined below),
all on the terms and conditions set out below.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Parties, the
Parties hereby agree as follows:

 

Agreement

 

1. Definitions. The following terms have the meanings ascribed below:

 

1.1. “Agreement” means this Agreement, and any exhibit, schedule, addendum, or
amendment hereto. In the event of a conflict between this Agreement and any
Statement of Work, exhibit, schedule, or addendum, the body of this Agreement
shall control, unless expressly stated to the contrary in such additional
document, and executed by the Party against whom enforcement is sought.

 

1.2. “Auris Platform” means a platform as a service solution made available by
Auris, which is used for managing consumer telephony products and designed to:
(i) allow mobile network operators, mobile virtual network operators, mobile
service operators, and distribution networks to offer or expand their consumer
voice service offerings; (ii) be scalable and redundant both geographically and
logically; (iii) provide tools to allow customers to create and manage their
retail telecom offerings; (iv) to enable VoIP services via IP, mobile
applications, and APIs. (See Exhibit 1.2 (Auris Platform Description)).

 

1.3. “Documentation” means any written, printed, or otherwise recorded or stored
material that relates to the Platform, including technical specifications,
training and support materials, and other instructions.

 

1.4. “Escrow Materials” means the version of the Platform deposited under the
Escrow Agreement, including object code, binary code, and Source Code.

 



1

 

 

1.5. “Field of Use” means the business of triggering a request of an individual
natural person located within the United States to establish financial accounts
that will be linked to such financial accounts with a general purpose of
establishing reloadable payment card by the financial institution after their
compliance acceptance, creating a mobile application that provides mobile wallet
functionality by interacting with the financial institution, and processing and
or recording payments made by end users using such cards and applications among
accounts, merchants, and financial institutions.

 

1.6. “Improvement” means any invention, modification, addition, derivative work,
enhancement, revision, translation, abridgment or expansion of the Platform, and
any idea, conception, concept, enhancement, discovery, design, improvement,
creation, and reduction incorporated into the Platform.

 

1.7. “Intellectual Property” or “Intellectual Property Rights” means any and all
copyrights, trademarks, Patent Rights, whether registered or unregistered and
trade secrets, whether under common, statutory, or federal law, and further
including, without limitation, all proprietary, moral, and database rights
associated with the technology, inventions, know-how, show-how, designs,
formulae, processes, techniques, ideas, artwork, software, works of authorship,
and any suggestions, enhancement requests, feedback, recommendations or other
similar information relating to the Platform and any document or other materials
embodying any of the foregoing, whether or not any of the same are patentable or
copyrightable, and any and all related Documentation.

 

1.8. “Knetik Platform” means a software application made available by Knetik
that is designed to facilitate the instantiation, management, and retirement of:
(i) an online storefront; (ii) online catalog of products to be offered via the
storefront; (iii) shopping cart functionality to support the ordering of
products from the store front; (iv) product offerings with bundled
discount-pricing, and consolidated checkout; (v) economic instruments, including
range of virtual wallets defined against fiat and/or virtual currencies; (vi)
coupon functionality for discounting of products via the storefront (vii)
loyalty program functionality for incentivizing the users of the storefront;
(viii) invocation of communication capabilities for email, text, carrier
(“push”) notifications and telephonic voice notification for users of the
storefront; and (ix) processing of reports in support of the transaction which
transpire on the storefront.(See Exhibit 1.8 (Knetik Platform Description)).

 

1.9. “Licensee Customer” means an individual natural person that enters into an
agreement with Licensee regarding Licensee’s provision of services within the
Field of Use.

 

1.10. “Licensee Data” means any data or information that Licensee, or Licensee
Customers, submits to Licensor via the Platform or otherwise in connection with
this Agreement.

 

1.11. “Licensee Improvements” means Improvements to the Platform conceived,
crafted, acquired, developed, or made by or on behalf (by a Representative) of
Licensee after the Use Release Event, including all Intellectual Property Rights
of Licensee therein or thereto.

 

1.12. “Licensor Improvements” means Improvements and updates to the Platform
that meet both of the following two conditions, the Improvements and updates to
the Platform are: (i) conceived, crafted, acquired, developed, or made by or on
behalf (by a Representative) of Licensor after the Effective Date hereof, and
(ii) are expressly made available to Licensee by Licensor in connection with
Licensee’s use of the Platform as permitted herein. The term Licensor
Improvements include all associated Intellectual Property Rights of Licensor.

 

1.13. “Licensor Intellectual Property” means all Intellectual Property owned by
Licensor.

 



2

 

 

1.14. “Losses” means any loss, damage, liability, claim, demand, settlement,
judgment, award, fine, penalty, deficiencies, fee (including reasonable
attorneys’, accountants’ and other advisors’ fees), charge, cost (including
costs of investigation) or expense of any nature; provided that in no case will
“Losses” include punitive, consequential, indirect, diminution in value, special
or any similar damages (other than in respect of such amounts paid to a
third-party).

 

1.15. “Patent Rights” means rights under and to patents, patent applications,
divisions, continuations, continuations-in-part, reissues, renewals, extensions,
supplementary protection certificates, utility models, and the like of such
patents and patent applications, and foreign counterparts and equivalents
thereof.

 

1.16. “Platform” means, collectively: (i) the Knetik Platform and the Auris
Platform as each exists on the Effective Date, and (ii) Licensor Improvements.
The term “Platform” expressly excludes Third Party Materials.

 

1.17. “Representative” means any employee, agent, affiliate, subcontractor, or
independent contractor given the authority to act on behalf of a given Party.

 

1.18. “Source Code” means computer programs, instructions, and related material
written in a human-readable source language in a form capable of serving as the
input to a compiler or assembler program, and in a form capable of being
modified, supported, and enhanced by programmers reasonably familiar with the
source language. The term “Source Code” includes reasonable programmer notes to
the extent that the same is available.

 

1.19. “Statement of Work” means a statement of work specifying the Out-of-Scope
Services to be provided, that is signed by both Parties, and that references
this Agreement.

 

1.20. “Third Party Materials” has the meaning set forth in Section 5.2 (Third
Party Materials).

 

1.21. “Use Release Event” has the meaning set out in Section 4.4 (Notice of
Access Condition; Release of Escrow Materials).

 

2. Grant of Rights.

 

2.1. Grant of Rights to Licensee During the Term.

 

2.1.1. Limited Exclusive Grant of Rights in Platform. Subject to the terms and
conditions of this Agreement, including Section 2.1.3 (Limitation on
Exclusivity), Licensor, under its Intellectual Property Rights, hereby grants to
Licensee during the Term, an exclusive, non-transferrable (except to a
wholly-owned subsidiary and further subject to Section 20.11 (Assignment;
Successors)), non-sublicensable (subject to Section 2.1.4 (Limitation on
Sublicenses)), royalty-free license to access and use the Platform in the form
provided to it by Licensor, and solely within the Field of Use for Licensee’s
business purposes.

 

2.1.2. Non-Exclusive Grant of Rights in Documentation. Subject to the terms and
conditions of this Agreement, Licensor, under its Intellectual Property Rights,
hereby grants to Licensee during the Term, a non-exclusive, non-transferrable,
non-sublicensable, royalty-free license to copy, access, and use the
Documentation as necessary for Licensee to exercise its rights pursuant to this
Section 2.1 (Grant of Rights to Licensee during the Term).

 



3

 

 

2.1.3. Limitation on Exclusivity. Licensee acknowledges and agrees that: (i) the
exclusivity of its rights set out in Section 2.1.1 (Limited Exclusive Grant of
Rights in Platform) is limited to the use of the Platform within the Field of
Use and shall not be interpreted as limiting or otherwise preventing Licensor
from exploiting the Platform outside of the limited Field of Use; (ii) Licensor
continually updates and modifies the Platform with Licensor Improvements,
including Licensor Improvements that have direct applications within the Field
of Use, and nothing herein shall be interpreted as preventing, or otherwise
limiting, Licensor’s right to continue to make Licensor Improvements (including
those that have direct application within the Field of Use); and (iii) the
exclusivity of its rights set out in Section 2.1.1 (Limited Exclusive Grant of
Rights in Platform) shall terminate if the Agreement is terminated for cause
pursuant to Section 15.2 (Termination for Cause). Licensor acknowledges and
agrees that it shall not license, sell or transfer its rights in the Platform to
any third parties within the Field of Use during the Term.

  

2.1.4. Limitation on Sublicenses. Licensee acknowledges and agrees that the
licenses granted to Licensee pursuant to Sections 2.1.1 (Limited Exclusive Grant
of Rights in Platform) and 2.1.2 (Non-Exclusive Grant of Rights in
Documentation) shall not include the right to grant sublicenses, except as
provided in this Section 2.1.4 (Limitation on Sublicenses). If Licensee wishes
to sublicense the Platform or Documentation, then Licensee shall provide a
written notice to Licensor regarding the sublicensing opportunity, and Licensor
shall determine in its sole discretion whether to consent to such sublicensing.
For the avoidance of doubt, Licensee shall not sublicense the Platform or
Documentation except with Licensor’s prior written consent, which consent shall
not be unreasonably withheld. Each such approved sublicensing shall be
memorialized in a written agreement between Licensee and the applicable
sublicensee (each, a “Sublicense Agreement”). Each Sublicense Agreement shall
include grants of rights to the applicable sublicensee that are consistent with
the grants of rights to Licensee set forth in this Agreement, and shall
incorporate terms and conditions sufficient to enable Licensee to comply with
this Agreement, including, but not limited to, its confidentiality and use
restrictions. Licensee shall provide to Licensor a fully signed and non-redacted
copy of each Sublicense Agreement and amendments thereto, including all
exhibits, attachments and related documents, within five (5) days of executing
the same.

 

2.2. Grant of Rights to Licensee Upon a Use Release Event.

 

2.2.1. Right to Escrow Material. Upon a Use Release Event, subject to the terms
and conditions of this Agreement, Licensee shall have during the Term a limited,
non-transferrable license to install, copy, modify, display, distribute,
perform, access, execute, and use the Escrow Materials in order to update,
maintain, and otherwise use the Platform within the Field of Use.

 

2.2.2. Right to Make Licensee Improvements. Upon a Use Release Event, Licensee
shall have the right to make and exploit Licensee Improvements to the Platform;
provided, however, that Licensee’s use and exploitation of Licensee Improvements
are limited to the Field of Use. By way of clarification, and not limitation,
Licensee agrees that it shall have no right under this Agreement to make
Licensee Improvements prior to a Use Release Event. If Licensee desires
Improvements to the Platform prior to a Use Release Event, then Licensee shall
present a written request to Licensor regarding the same, and the Parties shall
proceed as set out in Agreement Section 5 (Improvements; Out-of-Scope Services).

 

2.3. Grant of Rights to Licensor.

 

2.3.1. Grant of Rights in Licensee Data. Subject to the terms and conditions of
this Agreement, Licensee, under its Intellectual Property Rights, hereby grants
to Licensor during the Term a limited, non-exclusive, non-transferable,
sublicensable license to access, copy, and modify Licensee Data, but solely for
the purpose of Licensor fulfilling its obligations to Licensee under this
Agreement.

 

2.3.2. Perpetual Grant of Rights in Licensee Improvements; Disclosure of
Licensee Improvements. Subject to the terms and conditions of this Agreement,
Licensee, under its Intellectual Property Rights, hereby grants to Licensor, a
perpetual, royalty-free, non-exclusive, fully paid-up, irrevocable, worldwide
license to use, copy, modify, distribute, and otherwise exploit the Licensee
Improvements for Licensor’s business purposes. Licensee shall, within thirty
(30) days of final testing and approval of any Licensee Improvement, disclose
such Licensee Improvements to Licensor and provide Licensor with all related
Source Code to such Licensee Improvements.

 



4

 

 

2.4. No Implied Rights. Any license granted under this Agreement must be
expressly provided herein, and there shall be no licenses or rights implied
pursuant to this Agreement, based on any course of conduct, or other
construction or interpretation thereof. All rights and licenses not expressly
granted herein are reserved.

 

3. Ownership.

 

3.1. Licensor Ownership. The Platform, Documentation, and Escrow Materials are
licensed, and not sold, to Licensee. Licensee agrees that, subject to the terms
and conditions of this Agreement, Licensor is the sole and exclusive owner of
all of the right, title, and interest in and to the Platform, Escrow Materials,
and Documentation, and in and to all associated Intellectual Property Rights.

 

3.2. Licensee Ownership of Licensee Data and Licensee Improvements. The Licensee
Data and Licensee Improvements are licensed, and not sold, to Licensor. Licensor
agrees that, as between the Parties and subject to the terms and conditions of
this Agreement, Licensee is the sole and exclusive owner of all of the right,
title, and interest in and to the Licensee Data and Licensee Improvements, and
in and to all associated Intellectual Property Rights.

 

4. Platform Escrow. Subject to Licensee’s continued compliance with its
obligations under this Agreement, Licensee shall be entitled to access and use
the Escrow Materials as permitted pursuant to Section 4.5 (Right to Use Escrow
Materials Following Release), subject to the following:

 

4.1. Software Escrow Agreement. Within thirty (30) days of the Effective Date,
the Parties shall enter into a mutually agreeable software escrow agreement (the
“Software Escrow Agreement”) with a mutually agreeable escrow agent (the “Escrow
Agent”). The Software Escrow Agreement shall contain rights and obligations with
respect to the Parties that are the same in all material respects as those set
out in this Section 4 (Platform Escrow).

 

4.2. Escrow Material Deposit. Within five (5) days of the execution of the
Software Escrow Agreement, Licensor shall deposit the Escrow Materials into
escrow with the Escrow Agent. Licensee shall be responsible for all escrow fees
and all other fees and costs charged by the Escrow Agent.

 

4.3. Access Conditions. Any of the following events during the Term constitutes
an “Access Condition”: (i) Licensor releases the Source Code to Licensee; (ii)
Licensor makes a general assignment for the benefit of creditors, suffers, or
permits the appointment of a receiver for its business or assets, or has
voluntarily wound up or liquidated its business (or that segment of its business
pertinent to this Agreement); (iii) Licensor as a debtor-in possession or a
trustee-in-bankruptcy in a case under the United States Bankruptcy Code rejects
this Agreement; (iv) Licensor breaches its obligations under this Agreement,
fails to cure such breach within sixty (60) days upon receipt of Licensee’s
written notice, and fails to pay the liquidated damages, as set forth in Section
15.2 (Termination for Cause); or (v) Licensee, in its sole discretion, elects to
access the Escrow Material.

 

4.4. Notice of Access Condition; Release of Escrow Materials. Upon the
occurrence of an Access Condition, Licensee shall notify Licensor and the Escrow
Agent of its intent to access the Escrow Materials as permitted pursuant to
Section 4.5 (Right to Use Escrow Materials Following Release). Upon (i) the
completion of all transactions under all agreements by and between the
Parties(including the Purchase Agreement) or Licensor’s written waiver of such
condition; and (ii) Licensee’s payment of the Use Release Event Fees as set out
in Section 9.3 (Use Release Event Fees), Licensor shall notify the Escrow Agent
to release the Escrow Materials to Licensee (the “Release Notice”). Upon receipt
of the Release Notice, the Escrow Agent shall release the Escrow Materials to
Licensee. The date upon which the Escrow Materials are released to Licensee as
permitted pursuant to this Section 4.4 (Notice of Access Condition; Release of
Escrow Materials) is referred to herein as the “Use Release Event”.

 



5

 

 

4.5. Right to Use Escrow Materials Following Release. Upon the Use Release
Event, Licensee shall have those rights in the Escrow Materials set out in
Section 2.2.1 (Right to Escrow Material).

 

4.6. Source Code is Confidential Information. Source Code for the Platform is
Licensor Confidential Information, and Licensee shall only access such Source
Code as permitted pursuant to this Agreement and the Software Escrow Agreement.
Licensee shall take all reasonable measures to protect the Source Code from
theft, or unauthorized disclosure, reproduction, or copying. Licensee shall
allow use of, or access to, the Source Code only by Licensee employees and
contractors that have a need to use the Source Code for Licensee to exercise its
rights with respect to the Source Code set forth herein and who have agreed to
confidentiality restrictions that are at least as restrictive as those set out
in this Agreement; provided, however, in no event shall Licensee allow use of,
or access to, the Source Code for the Platform by any third party that, in
Licensor’s reasonable discretion, is a direct or indirect competitor of
Licensor. Licensee shall notify Licensor at least fifteen (15) days prior to
engaging any third party to access or use the Source code for the Platform, and
such notice shall include the identity of the third party. Licensor shall notify
Licensee within such fifteen (15) day period if the designated third party is a
competitor of Licensor and, if such third party is designated as a Licensor
competitor, then Licensee shall be prohibited from allowing such third party to
access or use the Source Code for the Platform.

 

4.7. Effect of Use Release Event. Upon the occurrence of a Use Release Event,
each of the following obligations and provisions shall immediately terminate and
shall have no remaining effect: (i) Licensor’s obligations to provide, and
Licensee’s rights to receive, the Maintenance and Support Services; and (ii)
Sections 12.1 (Licensor Representations and Warranties), 14.1 (Indemnification
by Licensor), and 18 (Network Load Levels). For the avoidance of doubt, except
as expressly set forth in this Agreement, the occurrence of a Use Release Event
shall not impact any of Licensee’s obligations set out in this Agreement. By way
of example, and not limitation, Licensee’s obligations to comply with applicable
Laws as set forth in Section 6.1 (Licensee Sole Obligation to Comply with Law)
shall continue in force after the occurrence of a Use Release Event.

 

4.8. Transition Assistance. Upon the occurrence of a Use Release Event, Licensor
shall provide Licensee with reasonable assistance, cooperation, and consultation
in connection with Licensee’s transition of the Platform and Licensee Data from
the Hosting Vendor to a third party designated by Licensee (the “Transition
Assistance”). All Transition Assistance shall be treated as Out-of-Scope
Services and provided pursuant to Section 5 (Out-of-Scope Services).

 

5. Out-of-Scope Services.

 

5.1. Statement of Work. Licensee acknowledges and agrees that Licensor shall not
have any duties or responsibilities in connection with the licensing of the
Platform, other than those expressly set forth in this Agreement, and that no
implied obligations, shall be read into this Agreement. If Licensee desires
services other than those expressly set forth in this Agreement (“Out-of-Scope
Services”), then it shall present a written request to Licensor outlining such
work. The Parties shall then negotiate in good faith a written Statement of
Work, and such Statement of Work shall include a detailed description of the
Out-of-Scope Service to be provided, an estimated delivery schedule, and fees
associated with the provision of Out-of-Scope Service. When both Parties have
signed a Statement of Work, the Statement of Work shall be deemed incorporated
into and made a part of this Agreement for all purposes. By way of
clarification, and not limitation, Licensee shall have no right to engage third
parties during the Term to provide any Out-of-Scope Services relating to the
subject matter of this Agreement, including any relating to the Platform.

 



6

 

 

5.2. Third Party Materials. Licensee acknowledges that the Platform may include
materials owned by third parties (collectively, the “Third Party Materials”),
including those specified on Exhibit 5.2 (List of Third Party Materials)
attached hereto, and that the licenses granted to Licensee in Section 2 (Grant
of Rights) do not include rights to any Third Party Materials. Licensor shall
obtain, at Licensee’s expense as set forth in Section 9 (Consideration), rights,
licenses, consents, and permissions necessary to use the Third Party Materials
during the Term. Similarly, if any Out-of-Scope Service requires the use of
Third Party Materials, then Licensor shall identify such Third Party Materials,
and, upon written request, Licensor shall obtain, at Licensee’s expense, rights,
licenses, consents, and permissions necessary to use such Third Party Materials
during the Term.

 

6. Compliance with Laws; Use of Platform.

 

6.1. Licensee Sole Obligation to Comply with Law. Licensee acknowledges and
agrees that: (i) Licensee is solely responsible for determining what Licensee
Data (including information pertaining to Licensee Customers) is submitted to
the Platform, and Licensor’s use of such Licensee Data is at Licensee’s
direction; and (ii) the Platform was not designed to ensure compliance with
specific international, federal, state, or local laws, rules, regulations, or
industry standards and requirements (collectively, the “Laws”) including, but
not limited to, those Laws applicable to Licensee’s intended use of the
Platform. Accordingly, Licensee further acknowledges and agrees that: (a)
Licensee shall comply with all applicable Laws, including those relating to the
Intellectual Property of others, in all activities involving the Platform and
the licenses and rights granted to Licensee under this Agreement, all at
Licensee’s sole cost and expense and without any reliance on Licensor or the
Platform; (b) Licensor does not guarantee or otherwise represent that the
Platform will comply with any Laws or meet any legal or industry requirements;
and (c) as between the Parties, Licensee is solely responsible and liable for
its use of the Platform, including complying with applicable Law in connection
with such use by Licensee and any Licensee Customers. Licensee shall be solely
responsible and liable for any and all claims brought against either Party
relating to the use of the Platform by Licensee and Licensee Customers
including, but not limited to, claims made by third parties that the Licensee
Data (including information pertaining to Licensee Customers) was collected or
used in a manner that violates Law.

 

6.2. Legal Compliance. If Licensee desires Licensor to develop Improvements or
make any configurations, modifications, customizations, or other changes to the
Platform to comply with any Laws or to meet any legal requirements, and Licensor
agrees to provide such changes, then the provision of such changes shall
constitute an Out-of-Scope Service subject to a Statement of Work.

 

7. Enforcement Obligations.

 

7.1. Notice of Potential Infringement. In the event that either Party becomes
aware that a product or service being made, used, sold, or imported by a third
party infringes any Intellectual Property Rights embodied in the Platform, such
Party shall promptly advise the other Party of all known facts and circumstances
relating thereto.

 

7.2. Infringement Action by Licensee. Licensee shall have the first right to
enforce, at Licensee’s sole cost, Intellectual Property Rights embodied in the
Platform against infringement by third parties. Licensor shall reasonably
cooperate in any such enforcement and, if necessary, join as a party therein, at
Licensee’s reasonable expense. Should Licensee elect to enforce an infringement
action at its sole cost, Licensee shall retain all proceeds resulting from such
enforcement.

 



7

 

 

7.3. Infringement Action by Licensor. In the event that Licensee does not file
suit against or commence settlement negotiations with a substantial infringer of
an Intellectual Property Right embodied in the Platform within two (2) months
after receipt of a written demand from Licensor that Licensee bring suit,
Licensor shall have the right to enforce at its own cost any Intellectual
Property Rights embodied in the Platform on behalf of itself and Licensee.
Licensee shall reasonably cooperate with Licensor in such action, at Licensor’s
reasonable expense. Should Licensor elect to enforce an infringement action at
its sole cost pursuant to this Section 7.3 (Infringement Action by Licensor),
Licensor shall be entitled to retain all proceeds resulting from such
enforcement.

 

8. Maintenance and Support. Licensor shall provide Licensee with the maintenance
and support services for the Platform as set forth in Schedule A (Maintenance
and Support) (collectively, the “Maintenance and Support Services”) during the
Term. Notwithstanding anything to the contrary, upon a Use Release Event,
Licensor shall have no obligation to provide Maintenance and Support Services to
Licensee.

 

9. Consideration.

 

9.1. Fees.

 

9.1.1. License Fees. As part of the consideration for this Agreement and the
licenses granted herein, Licensee shall pay Licensor a licensing fee of Nine
Million Dollars ($9,000,000) (the “Licensing Fee”), which shall be paid in the
form of a Convertible Promissory Note executed and delivered by Licensee in
favor of Licensor on the Effective Date.

 

9.1.2. Maintenance Fees. During the Term, Licensee shall pay Licensor annual
fees for the Maintenance and Support Services as follows (the “Maintenance
Fees”): (i) for the first (1st) calendar year from the Effective Date, Three
Hundred Thousand Dollars ($300,000.00) paid on the date that is six (6) calendar
months from the Effective Date; (ii) for the second (2nd) calendar year from the
Effective Date, Five Hundred Thousand Dollars ($500,000.00) paid on the first
(1st) anniversary of the Effective Date; (iii) for the third (3rd) calendar year
from the Effective Date, Seven Hundred Thousand Dollars ($700,000.00) paid on
the second (2nd) anniversary of the Effective Date; (iv) for the fourth (4th)
calendar year from the Effective Date, One Million Dollars ($1,000,000.00) paid
on the third (3rd) anniversary of the Effective Date; (v) for the fifth (5th)
calendar year from the Effective Date, Six Hundred and Forty Thousand Dollars
($640,000.00) paid on the fourth (4th) anniversary of the Effective Date; and
(vi) for each calendar year thereafter, Six Hundred and Forty Thousand Dollars
($640,000.00) paid on the anniversary of the Effective Date. The Maintenance
Fees may not be increased by Licensor without the prior written approval from
Licensee. The failure to pay any Maintenance Fee, in whole or in part, shall
constitute a material breach of this Agreement.

 

9.1.3. Pass-Through Fees. Subject to Section 9.1.4 (Licensee Direct Payment of
Pass-Through Fees), Licensee shall pay to Licensor all third party fees incurred
by Licensor in connection with its provision of the Platform pursuant to this
Agreement, including fees for Third Party Materials, electricity, location
services, and fees charged by Hosting Vendors (collectively, the “Pass-Through
Fees”), as specified in Exhibit 9.1.3 (List of Pass-Through Fees). Pass-Through
Fees consist of both (i) “Fixed Costs”, which are fixed costs that Licensor will
incur in connection with its provisions of the Platform pursuant to this
Agreement regardless of Licensee’s use of the Platform, and (ii) “Variable
Costs”, which are variable costs that Licensor will incur in connection with its
provision of the Platform pursuant to this Agreement, with such variable costs
determined based on Licensee’s use of the Platform. Licensee agrees to pay all
Fixed Costs in effect as of the Effective Date. Licensor shall obtain Licensee’s
prior written approval, and such approval shall not be unreasonably withheld or
delayed, for increases in Fixed Costs that exceed three percent (3%) in any
calendar year during the Term. Licensee shall not have any prior approval right
with respect to Variable Costs; provided, however, Licensor shall obtain
Licensee’s prior written approval, and such approval shall not be unreasonably
withheld or delayed, for monthly Variable Costs exceeding Five Thousand Dollars
($5,000.00) (the “Initial Monthly Variable Costs Cap”) and further provided that
Licensor shall be entitled to suspend Licensee’s access to and use of the
Platform until Licensee provides such approval. The Parties acknowledge that the
amount of the Initial Monthly Variable Costs Cap is based on an estimate of
Variable Costs as of the Effective Date, and agree to discuss in good faith
during the Term to make reasonable adjustments to such amount. Notwithstanding
anything to the contrary, all Pass-Through Fees shall be billed to Licensee at
Licensor’s cost and without markup.

 



8

 

 

9.1.4. Licensee Direct Payment of Pass-Through Fees. Notwithstanding Section
9.1.3 (Pass-Through Fees), Licensor, in its sole discretion and upon reasonable
notice, shall have the right to require Licensee to directly obtain any or all
of the third party services or products (including Third Party Materials) that
are subject to such Pass-Through Fees from the applicable third parties, and
Licensee shall become the party directly responsible for paying any such third
party fees to the applicable third parties.

 

9.1.5. Out-of-Scope Services Fees. All fees for Out-of-Scope Services
(collectively, the “Out-of-Scope Fees”) and related payment terms shall be paid
pursuant to the terms set out in the applicable Statement of Work.

 

9.2. Payment Terms. The term “Fees” means, collectively: (i) the Maintenance
Fees; (ii) Pass-Through Fees; and (iii) Out-of-Scope Fees. Fees shall be
invoiced by Licensor and due within thirty (30) days of the invoice date. Any
Fees not received by Licensor on or prior to the due date therefor shall bear
interest from the due date at a rate equal to the lesser of: (i) one and
one-half percent (1.5%) per month; and (ii) the maximum amount permitted under
applicable Law. All Fees shall be paid without offset for any amount that may be
required to be withheld under the regulations promulgated by any governmental
taxing authority.

 

9.3. Use Release Event Fees. Upon the occurrence of a Use Release Event,
Licensee shall pay Licensor all Maintenance Fees that are due for the first
(1st) calendar year from the Effective Date through and including the sixth
(6th) calendar year from the Effective Date, subtracted by any Maintenance Fees
that were paid by Licensee to Licensor prior to the Use Release Event (“Use
Release Event Fees”). Licensor shall invoice such amounts in one lump sum. The
Parties agree that actual damages that Licensor would suffer as a result of the
occurrence of the Use Release Event would be difficult to determine and that
these liquidated damages are a reasonable and fair estimate of the damages which
may be caused by such event, and are not a penalty. By way of clarification, and
not limitation, if a Use Release Event occurs during the first (1st) calendar
year from the Effective Date, then Licensee shall pay to Licensor: (i) Three
Million and Seven Hundred Eighty Thousand Dollars ($3,780,000.00), and any other
Maintenance Fees due and owing, which would be due and owing for Maintenance and
Support Services for the first, second, third, fourth, fifth, and sixth calendar
years from the Effective Date; minus (ii) amounts of Maintenance Fees paid by
Licensee as of the Use Release Event, if any.

 

9.4. Taxes. Licensee shall be responsible for any and all taxes, assessments, or
other charges of any kind that may be imposed on Licensor by any governmental
taxing authority (other than any taxes based upon the income of Licensor).

 



9

 

 

10. Audit. Licensor shall have the right, at its expense, to audit Licensee’s
use of the Licensor Intellectual Property, the Platform, and/or any services
incidental thereto, upon not less than seven (7) days’ prior notice to Licensee.
Any such audit shall be during Licensee’s normal business hours and shall not be
made more frequently than two (2) times every twelve (12) months, provided that
if any such audit reveals a breach of this Agreement, Licensor may conduct such
audits on a quarterly basis until such audits confirm that the relevant breach
has been cured, and Licensee shall be responsible for the costs of such
audit(s).

 

11. Quality Control.

 

11.1. Monitoring. Licensor shall have the right to monitor Licensee’s usage of
the Platform and Licensor Intellectual Property. Licensee shall not use the
Platform or any Licensor Intellectual Property in any manner that may or does
damage, reduce the value of or in any way harm the Platform or any Licensor
Intellectual Property. Any such usage shall be a material breach of this
Agreement by Licensee.

 

11.2. Value of the Platform. Licensee shall only use the Platform and Licensor
Intellectual Property in manner that preserves or increases the inherent value
of the same.

 

11.3. Non-Conforming Use. In the event that Licensor reasonably determines that
any use by Licensee of the Platform or Licensor Intellectual Property is in
violation of this Section 11 (Quality Control), Licensee shall remedy such
non-conforming use within ten (10) days of receiving written notice from
Licensor. If the use in the reasonable opinion of the Licensor poses an
immediate threat to the validity or enforceability of the Licensor Intellectual
Property or harm to Licensor’s business, reputation or goodwill, Licensor shall
provide Licensee with written notice and Licensee shall, immediately cease and
desist all such non-conforming uses.

 

11.4. Quality Standard. Licensee shall only use the Licensor Intellectual
Property under this Agreement: (i) in good faith, in a dignified manner; (ii) in
a manner that does not harm or jeopardize the value of the Licensor Intellectual
Property or the associated goodwill; and (iii) in connection with activities,
products, and services that maintain at all times the high levels of quality
associated with Licensor’s products, services and brands.

 

12. Representations and Warranties.

 

12.1. Licensor Representations and Warranties. Licensor represents and warrants
to Licensee during the Term that, as of the Effective Date: (i) Licensor has the
full right, power, and authority to enter into this Agreement, to undertake the
transactions contemplated hereby and to grant the licenses granted herein; and
(ii) to Licensor’s actual knowledge, the Platform does not contain any viruses,
Trojan horses, worms or similar harmful code. The foregoing representations and
warranties of Licensor shall expire twenty-four (24) months after the Effective
Date. Except as expressly set forth herein, the Platform, Escrow Material, and
related Licensor Intellectual Property are provided on an as-is, where is, with
all faults and without any warranty of any kind, express or implied, including
any warranty of merchantability, interoperability, or fitness for any particular
purpose, or non-infringement.

 

12.2. Licensee Representations and Warranties. Licensee represents and warrants
to Licensor that as of the Effective Date: (i) Licensee has the full right,
power, and authority to enter into this Agreement, to undertake the transactions
contemplated hereby; (ii) the execution, delivery, and performance by the
Licensee of this Agreement does not and will not violate any provision of nor
accelerate any right or obligation under any contract or agreement to which
Licensee is bound, nor will such execution, delivery, and performance violate
any restriction of any kind, whether contractual or at law, affecting the
Licensee; (iii) the Licensee Improvements shall not violate the Intellectual
Property Rights of any third party; (iv) Licensee shall use the Platform, Escrow
Materials, and related Intellectual Property in full compliance with all Law;
and (v) Licensee has secured all rights and interests in and to Licensee Data in
order to provide the same to Licensor as contemplated in this Agreement.

 



10

 

 

13. Disclaimer of Representations and Warranties.

 

13.1. Disclaimer. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH IN THIS AGREEMENT, THE LICENSOR INTELLECTUAL PROPERTY, THE PLATFORM,
MAINTENANCE SERVICES, ESCROW MATERIALS, AND ALL PORTIONS THEREOF, AND SUCH OTHER
SERVICES AS ARE TO BE PROVIDED UNDER THIS AGREEMENT (INCLUDING ANY STATEMENT OF
WORK), ARE PROVIDED “AS IS.” TO THE MAXIMUM EXTENT PERMITTED BY LAW, LICENSOR
AND ITS REPRESENTATIVES DISCLAIM ANY AND ALL OTHER REPRESENTATIONS OR WARRANTIES
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, SYSTEM
INTEGRATION, DATA ACCURACY, TITLE, NON-INFRINGEMENT, AND/OR QUIET ENJOYMENT.
EXCEPT AS EXPRESSLY AND SPECIFICALLY PROVIDED IN ANY ATTACHED SCHEDULE(S),
NEITHER LICENSOR NOR ITS REPRESENTATIVES WARRANT THAT THE FUNCTIONS OR
INFORMATION CONTAINED IN THE LICENSOR INTELLECTUAL PROPERTY, THE PLATFORM,
MAINTENANCE SERVICES, ESCROW MATERIALS, AND ALL PORTIONS THEREOF, AND SUCH OTHER
SERVICES AS ARE TO BE PROVIDED UNDER THIS AGREEMENT (INCLUDING ANY STATEMENT OF
WORK) WILL MEET ANY REQUIREMENTS OR NEEDS LICENSEE MAY HAVE, OR THAT THE
LICENSOR INTELLECTUAL PROPERTY, THE PLATFORM, MAINTENANCE SERVICES, ESCROW
MATERIALS, AND ALL PORTIONS THEREOF, AND SUCH OTHER SERVICES AS ARE TO BE
PROVIDED UNDER THIS AGREEMENT (INCLUDING ANY STATEMENT OF WORK) WILL OPERATE
ERROR FREE OR WITHOUT INTERRUPTION, OR THAT ANY DEFECTS OR ERRORS IN SAME WILL
BE CORRECTED, OR ARE COMPATIBLE WITH ANY PARTICULAR NETWORK, COMPUTER SYSTEM OR
SOFTWARE. LICENSOR AND ITS THIRD-PARTY LICENSORS MAKE NO GUARANTEE OF ACCESS OR
OF ACCURACY OF THE CONTENT CONTAINED IN OR ACCESSED THROUGH THE LICENSOR
INTELLECTUAL PROPERTY, THE PLATFORM, MAINTENANCE SERVICES, ESCROW MATERIALS, AND
ALL PORTIONS THEREOF, AND SUCH OTHER SERVICES AS ARE TO BE PROVIDED UNDER THIS
AGREEMENT (INCLUDING ANY STATEMENT OF WORK). LICENSEE AND ITS REPRESENTATIVES
SHALL NOT EXTEND WARRANTIES TO LICENSEE CUSTOMERS IN THE NAME OF LICENSOR OR IN
ANY WAY BIND LICENSOR OR ITS THIRD-PARTY LICENSORS WITH RESPECT TO WARRANTIES.

 

13.2. Prior Agreements. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY
SET FORTH IN THIS AGREEMENT, EACH PARTY DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT MADE, OR INFORMATION
COMMUNICATED (WHETHER ORALLY OR IN WRITING) TO THE OTHER PARTY AND/OR ANY OF THE
OTHER PARTY’S REPRESENTATIVES. THE PARTIES DO NOT MAKE ANY REPRESENTATIONS OR
WARRANTIES EXCEPT AS CONTAINED IN THIS AGREEMENT, AND ANY AND ALL STATEMENTS
MADE OR INFORMATION COMMUNICATED OUTSIDE OF THIS AGREEMENT (INCLUDING BY WAY OF
THE DOCUMENTS PROVIDED IN RESPONSE TO ANY DILIGENCE REQUEST), WHETHER VERBALLY
OR IN WRITING, ARE DEEMED TO HAVE BEEN SUPERSEDED BY THIS AGREEMENT, IT BEING
INTENDED THAT NO SUCH PRIOR STATEMENTS OR COMMUNICATIONS OUTSIDE OF THIS
AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT, AND THAT
NO WARRANTIES OTHER THAN THOSE EXPRESSLY SET FORTH HEREIN, WHETHER IMPLIED OR AT
LAW, SHALL BE APPLIED TO OR INCORPORATED INTO THIS AGREEMENT.

 



11

 

 

14. Indemnification.

 

14.1. Indemnification by Licensor. Licensor shall defend, indemnify, and hold
harmless the Licensee and the affiliates and Representatives of Licensee (each,
a “Licensee Indemnified Party” and, collectively, the “Licensee Indemnified
Parties”) from and against any and all Losses asserted against, incurred,
sustained or suffered by a Licensee Indemnified Party as a result of, arising
out of, or relating to, a claim that the Platform as licensed and delivered to
Licensee by Licensor infringes or misappropriates the Intellectual Property of
any third-party existing as of the Effective Date (each an “Infringement
Claim”); provided, however that Licensor shall have no obligation to Licensee
under this Agreement with respect to any Infringement Claim arising: (a) twenty
four (24) months after the Effective Date; (b) to the extent arising from: (i)
Any Licensee Improvements or any modifications to the Platform or Escrow
Materials made by, or on behalf of, Licensee or otherwise at Licensee’s request;
(ii) Licensee’s breach of this Agreement; (iii) Licensee’s or its Representative
or sublicensees’ use of the Platform or any Licensor Intellectual Property in
any manner in violation of this Agreement or associated Documentation; and (iv)
the combination of the Platform and Licensor Intellectual Property with any
Licensee or third-party software or other Intellectual Property; or (c) after
the occurrence of a Use Release Event. If the Platform or any Licensor
Intellectual Property becomes the subject of any Infringement Claim or
injunction, Licensor may (at its sole option), do one of the following to
mitigate the Losses relating to the Infringement Claim: (1) procure for the
Licensee (at Licensor’s expense) the right to continue using the impacted
portions of the Platform or Licensor Intellectual Property; (2) replace or
modify the impacted portions of the Platform or Licensor Intellectual Property
so that it becomes non-infringing without substantially compromising functions,
features, or performance of the Platform or the Licensor Intellectual Property;
or (3) if Licensor is unable at commercially reasonable effort or expense to
make such modifications, then Licensor shall be entitled to terminate this
Agreement without further liability to Licensee. This Section 14.1
(Indemnification by Licensor) is Licensee’s sole and exclusive remedy for any
claim that the Platform or any Licensor Intellectual Property infringes or
misappropriates the Intellectual Property of any third party and Licensor may
not exercise any indemnity or similar monetary remedy under the Purchase
Agreement.

 

14.2. Indemnification by Licensee. Licensee shall defend, indemnify, and hold
harmless the Licensor and any affiliates and Representatives of Licensor (each,
a “Licensor Indemnified Party” and, collectively, the “Licensor Indemnified
Parties”) from and against any and all Losses asserted against, incurred,
sustained or suffered by a Licensor Indemnified Party as a result of, arising
out of, or relating to: (i) allegations that any Licensee Improvement infringes
or misappropriates the Intellectual Property of any third party; (ii) Licensee’s
or its Representatives’ use of the Licensor Intellectual Property, the Platform,
and Escrow Materials in a manner not expressly permitted by the Documentation;
(iii) Licensee’s combination of the Platform, Licensor Intellectual Property, or
Escrow Materials with any Licensee or third-party software or other Intellectual
Property; (iv) any breach, failure, misrepresentation, or omission of any
representation, warranty, covenant, or condition contained in this Agreement;
(v) the willful, negligent or reckless misconduct or negligent acts and/or
omissions of Licensee; (vi) Licensee’s or its Representatives’ noncompliance
with Laws, including Laws relating to data privacy and security; (vii) the acts
and omissions of any Licensee Representative; and (viii) Licensor’s possession
and/or use of Licensee Data as contemplated herein.

 



12

 

 

14.3. Procedures. The indemnified Party shall promptly notify the indemnifying
Party in writing of any claim, action, demand or lawsuit for which the
indemnified Party intends to claim indemnification hereunder (provided, however,
that the failure to give such notice shall not relieve the indemnifying Party
from its obligations hereunder, except to the extent that the indemnifying Party
is prejudiced by such delay). The indemnifying Party has the right to take
control of the defense of all actions that are indemnified against hereunder;
provided, however, the indemnifying Party shall not have the right to settle or
compromise any claim involving the admission of liability, injunctive relief, or
which could set a precedent that may be reasonably considered to have a negative
effect on the indemnified Party’s business, without the written consent of the
indemnified Party, which consent shall not be unreasonably withheld or delayed.
The indemnified Party shall cooperate with the indemnifying Party and its legal
representatives in the investigation and defense of any action covered by this
indemnification.

 

15. Term; Termination.

 

15.1. Term. The term of this Agreement shall commence as of the Effective Date
and shall continue in perpetuity unless terminated as provided in this Section
15 (Term; Termination) (the “Term”).

 

15.2. Termination for Cause. If Licensee breaches its obligations under this
Agreement, Licensor shall advise Licensee of the breach in writing. Licensee
shall have sixty (60) days from receipt of written notice to cure the breach to
Licensor’s reasonable satisfaction. In the event that such breach is not cured
to Licensor’s satisfaction within sixty (60) days of written notice thereof from
Licensor to Licensee, then Licensor may terminate this Agreement and the
licenses granted hereunder, either in whole or in part, in Licensor’s discretion
by providing written notice to Licensee. If Licensee or its affiliate breaches
any of its terms, conditions, duties, requirements, or obligations under Article
II of the Purchase Agreement or the Warrant (as such term is defined in the
Purchase Agreement), Licensor shall advise the Licensee of the breach in
writing, and if Licensee fails to cure such breach to Licensor’s satisfaction
within thirty (30) days from receipt of the written notice, then Licensee shall
pay to Licensor Five Million Dollars ($5,000,000) as liquidated damages and any
and all reasonable attorneys’ fees and other costs and expenses incurred by
Licensor as a result of such breach, as liquidated damages. The Parties agree
that actual damages that Licensor would suffer as a result of Licensee’s such
breach would be difficult to determine and that these liquidated damages are a
reasonable and fair estimate of the damages which may be caused by such event,
and are not a penalty. In the event that Licensee fails to pay such amounts,
then Licensor shall be entitled to enforce its rights under the Asset Pledge
Agreement between Licensee and Licensor attached hereto as Exhibit 15.2. For the
avoidance of doubt, in the event that Licensor enforces the Pledge Agreement,
then the Five Million Dollars ($5,000,000) of liquidated damages called for
under this Section shall no longer be payable and due by Licensee. If Licensor
breaches its obligations under this Agreement, Licensee shall advise Licensor of
the breach in writing. Licensor shall have sixty (60) days from receipt of
written notice to cure the breach to Licensee’s satisfaction. In the event that
such breach is not cured to Licensee’s satisfaction within sixty (60) days of
written notice thereof from Licensee to Licensor, then Licensor shall pay to
Licensee Five Million Dollars ($5,000,000) as liquidated damages. The Parties
agree that actual damages that Licensee would suffer as a result of Licensor’s
such breach would be difficult to determine and that these liquidated damages
are a reasonable and fair estimate of the damages which may be caused by such
event, and are not a penalty. In the event that Licensor fails to pay such
amounts, then Licensee shall be entitled to access the Escrow Materials in
accordance with Section 4 (Platform Escrow) including subsections thereto. For
the avoidance of doubt, in the event that Licensee accesses the Escrow Materials
pursuant to this Section, then the Five Million Dollars ($5,000,000) of
liquidated damages called for under this Section shall no longer be payable and
due by Licensor. Notwithstanding the foregoing in this Section 15.2 (Termination
for Cause), Licensor and/or Licensee may initiate legal action against Licensee
and or Licensor for monetary damages resulting from Licensee’s and or licensor
breach, and such monetary damages will be in addition to all other damages
available to Licensor and or Licensee respectively, including injunctive relief,
whether provided hereunder, in the Purchase Agreement, in equity, or at law.

 



13

 

 

15.3. Effect of Termination. Upon termination of this Agreement, any and all
Schedules hereto shall automatically and immediately terminate and Licensee
shall cease any and all use of or access to the Licensor Intellectual Property,
the Platform, and all services and licenses granted under this Agreement, and,
if this Agreement terminates after the occurrence of a Use Release Event, the
Escrow Materials and any Licensee Improvements. In addition, upon termination of
this Agreement, each Party will: (i) immediately cease any and all uses of the
other Party’s Confidential Information (including Licensee Data); (ii) promptly
and permanently delete any and all of the other Party’s Confidential Information
from its computer storage or any other media, including, but not limited to,
online and off-line libraries; and (iii) promptly return to the other Party or,
at the other Party’s option, destroy, all copies of the other Party’s
Confidential Information then in its possession and certify in writing to the
other Party both the deletion, and if applicable, the destruction of all such
Confidential Information. Without limiting the foregoing, upon termination of
any schedule (including upon termination of this Agreement in its entirety), the
provisions of such schedule regarding the effect of such schedule’s termination
(if any) shall also apply.

 

15.4. Survival. Subject to Section 4.7 (Effect of Use Release Event), in
addition to any other right or obligation that by its nature is intended to
survive any termination or expiration, the following Sections shall survive any
termination or expiration of this Agreement: (i) Section 3 (Ownership); (ii)
Section 14 (Indemnification); (iii) Section 16 (Limitation on Liability); (iv)
Section 17 (Confidential Information); and (v) Section 20 (Miscellaneous).

 

16. Limitation on Liability.

 

16.1. DISCLAIMER OF LIABILITY. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
CONSEQUENTIAL, INDIRECT, INCIDENTAL, PUNITIVE, OR SPECIAL DAMAGES WHATSOEVER,
INCLUDING WITHOUT LIMITATION, DAMAGES FOR LOSS OF BUSINESS PROFITS, BUSINESS
INTERRUPTION, LOSS OF BUSINESS INFORMATION, AND THE LIKE, ARISING OUT OF THIS
AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

16.2. DAMAGE CAP. IN NO EVENT SHALL THE LIABILITY OF LICENSOR TO THE LICENSEE,
IN THE AGGREGATE, IN LAW OR IN EQUITY, EXCEED ANY AMOUNTS RECOVERABLE BY
LICENSOR UNDER LICENSOR’S APPLICABLE INSURANCE POLICIES, IF ANY, IT BEING THE
EXPRESS INTENTION OF THE PARTIES FOR SUCH DAMAGES TO BE THE SOLE AND EXCLUSIVE
MONETARY REMEDY FOR A BREACH OF THIS AGREEMENT. IN THE EVENT THAT NO AMOUNTS ARE
RECOVERABLE BY LICENSOR OR LICENSOR’S INSURANCE POLICIES DO NOT COVER THE
LIABILITY AT ISSUE, THEN THE TOTAL LIABILITY OF LICENSOR TO THE LICENSEE, IN THE
AGGREGATE, IN LAW OR IN EQUITY, SHALL NOT EXCEED FIVE HUNDRED THOUSAND DOLLARS
($500,000).

 



14

 

 

17. Confidential Information. This section governs the protections for
Confidential Information that one Party (the “Disclosing Party”) provides to the
other (the “Receiving Party”) under this Agreement.

 

17.1. Scope. Subject to Section 17.2 (Exceptions), the term “Confidential
Information” means information the Disclosing Party provides to, or that the
Receiving Party accesses from the Disclosing Party that meets one of the
following two criteria: the information either (i) is identified by a
“CONFIDENTIAL” legend or similar legend of the Disclosing Party, or (ii) is
obtained under circumstances such that the Receiving Party knew or reasonably
should have known that the information should be treated as confidential to the
Disclosing Party. Subject to Section 17.2 (Exceptions), “Confidential
Information” includes inventions, specifications, drawings, models, samples,
reports, plans, financial information, work-in-progress, forecasts, computer
programs or documentation, and all other technical, financial, intellectual or
business information or data. By way of example and not limitation, Confidential
Information of Licensor includes the Escrow Materials (including all associated
Source Code) and the Platform.

 

17.2. Exceptions. The Parties’ obligations of confidentiality and non-use shall
not apply where the Receiving Party shows that the information (that would
otherwise qualify as Confidential Information): (i) is or after the Effective
Date becomes publicly available or part of the public domain through no wrongful
act, fault, or negligence on the part of the Receiving Party; (ii) was in the
possession of the Receiving Party at the time of the Receiving Party’s receipt
of the Confidential Information, and was not otherwise subject to an existing
agreement of confidentiality; (iii) is received from a third party without
restriction and without breach of any obligation of confidentiality to the
Disclosing Party; or (iv) was independently developed by the Receiving Party
without reliance on the Disclosing Party’s Confidential Information.

 

17.3. Confidentiality. The Receiving Party shall not access, use, or disclose
any of the Disclosing Party’s Confidential Information except as expressly
permitted under this Agreement. The Receiving Party shall protect the Disclosing
Party’s Confidential Information with the same level of care it uses for its own
Confidential Information of like nature; provided, however, that the Receiving
Party shall at a minimum use reasonable care to protect the Disclosing Party’s
Confidential Information. A Receiving Party shall be entitled to disclose the
Disclosing Party’s Confidential Information to its employees and the employees
of its affiliates (collectively, “Authorized Individuals”); provided that each
such Authorized Individual (i) has a need to know the Confidential Information
for the purposes of this Agreement, and (ii) has been apprised of and agrees to
the confidentiality and use obligations set out in this Agreement. Each Party
shall be responsible for any breach of confidentiality by its employees and
(where applicable) its service providers.

 

17.4. Compelled Disclosure. Nothing herein shall prevent a Receiving Party from
disclosing any Confidential Information as necessary pursuant to any court
order, lawful requirement of a governmental agency, or when disclosure is
required by operation of law (including disclosures pursuant to any applicable
securities laws and regulations); provided, however, that prior to any such
disclosure, the Receiving Party shall use reasonable efforts to (a) promptly
notify the Disclosing Party in writing of such requirement to disclose and (b)
reasonably cooperate with the Disclosing Party, at the Disclosing Party’s
expense, in protecting against or minimizing such disclosure.

 

18. Network Load Levels. To the extent that Licensor is providing Hosting
Services to Licensee, Licensor shall use good faith efforts to ensure that the
Auris Platform or the Knetik Platform each supports a load level up to 200
transactions per section, which is equivalent to 525,600,000 transactions per
month. If during the Term, Licensee should reach the load capacity level of the
Knetik Platform or of the Auris Platform, then Licensor and Licensee shall
discuss in good faith to implement a Statement of Work pursuant to Section 5.1
(Statement of Work) to expand the capacity of the applicable Platform, and such
expansion shall constitute an Out-of-Scope Service.

 



15

 

 

19. Insurance.

 

19.1. Required Insurance. Each Party will keep in full force and effect at all
times during the Term: (i) comprehensive general liability insurance in an
amount not less than One Million Dollars ($1,000,000.00) per occurrence and not
less than Two Million Dollars ($2,000,000.00) in the aggregate for bodily injury
and property damage; (ii) employer’s liability insurance in an amount not less
than One Million Dollars ($1,000,000.00) per occurrence; (iii) workers’
compensation insurance in an amount not less than that required by applicable
law; (iv) extended risk insurance covering all of customer’s equipment and other
personal property (including data and media) to cover the replacement cost of
same, including but not limited to, EDP (electronic data processing property)
perils written on a “Special Form” basis at full replacement cost value; (v)
coverage for the contractual liability to indemnify the other Party; (vi) errors
and omissions insurance in an amount not less than Five Million Dollars
($5,000,000.00); and (vii) cybersecurity insurance in an amount not less than
Five Million Dollars ($5,000,000.00). The Parties shall place the policies
required herein with reputable insurers having an AM Best rating of A- or
better. Each Party also expressly agrees that it will be solely responsible for
ensuring that its agents (including contractors and subcontractors) maintain
additional insurance at levels no less than those required by applicable law and
customary in such Party’s industry. Prior to the Effective Date, each Party will
furnish the other Party with certificates of insurance which evidence the
minimum levels of insurance set forth above, name the other Party as additional
insured, require notification of the other Party in writing of the effective
date of such coverage and provide that all insurance policies provide the other
Party with thirty (30) days advanced written notice of cancellation or
termination.

 

19.2. Insurance Claims. Licensee and its Representatives shall not pursue any
claims against Licensor for any liability Licensor may have under or relating to
this Agreement unless and until Licensee or its employee(s), as applicable,
first makes claims against Licensee’s insurance provider(s) and such insurance
provider(s) finally resolve(s) such claims. Any inability by Licensee to furnish
the proof of insurance required under this Section or failure to obtain such
insurance shall be a material breach of this Agreement. Licensee and all parties
claiming under, by and through Licensee, hereby waive any and all rights to
recover against Licensor or against its affiliates, subsidiaries, or its or
their respective officers, directors, shareholders, partners, members,
employees, agents, customers or invitees for any loss or damage to such waiving
Party from any cause covered by any insurance required to be carried by any such
Party hereunder to the extent insured. Licensor, its agents and employees make
no representation that the limits of liability specified to be carried by
Licensee pursuant to this Section are adequate to protect Licensee.

 

20. Miscellaneous.

 

20.1. Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, and
signed on behalf of each Party.

 

20.2. Notices. All notices, requests, claims, demands, and other communications
under this Agreement, unless provided to the contrary herein, shall be sent to:

 

If to Licensor: If to Licensee:

CIMA Telecom, Inc.

1728 SW 22nd Street

Suite 600

Miami, FL 33145

legal@cimagroup.com

Cuentas, Inc.

Michael De Prado – President & COO

200 S. Biscayne Blvd., SUITE 5500

MIAMI, FL 33131

Michael@cuentas.com

 



16

 

 

20.3. Waiver. The failure or delay of either Party in exercising any right or
remedy hereunder shall not operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Parties are cumulative and
are not exclusive of any rights or remedies which they would otherwise have
hereunder. Any agreement on the part of either Party to any such waiver shall be
valid only if set forth in a written instrument executed and delivered by a duly
authorized officer on behalf of such Party.

 

20.4. Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. Any headings contained in this Agreement are for convenience of
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All words used in this Agreement will be
construed to be of such gender or number as the circumstances require. The word
“including” and words of similar import when used in this Agreement will mean
“including, without limitation,” unless otherwise specified.

 

20.5. Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings between the Parties with respect to the
subject matter hereof.

 

20.6. Responsibility for Representatives. Licensee agrees that it is solely
responsible and liable for the actions of its Representatives, including any
breach of Licensee’s obligations under this Agreement that are attributable to
Licensee. By way of example, and not limitation, if Licensee engages a
Representative to develop a Licensee Improvement using Escrow Materials and the
Representative discloses Source Code for the Platform in violation of the
confidentiality obligations set out in this Agreement, then Licensee shall be
liable to Licensor for such breach as if the Licensee were the party that
breached the applicable confidentiality obligation.

 

20.7. No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any person other than the Parties,
their affiliates and their respective successors and permitted assigns any legal
or equitable right, benefit or remedy of any nature under or by reason of this
Agreement.

 

20.8. Governing Law. This Agreement and all disputes or controversies arising
out of or relating to this Agreement or the transactions contemplated hereby
shall be governed by, and construed in accordance with, the laws of the State of
Florida, without regard to the laws of any other jurisdiction that might be
applied because of the conflicts of laws principles of the State of Florida.

 

20.9. Publicity. Licensee agrees that (i) it shall not use Licensor’s names,
logos, tag lines, or any other identifying information in any manner, including,
but not limited to, in advertisements, publications, press releases, articles,
websites, or social media, without Licensor’s prior written approval (the
“Publicity Prohibition”), and (ii) the Publicity Prohibition applies to
Licensor, and all of their related or affiliated entities. Licensee shall not,
without Licensor’s prior written consent (which may be withheld or withdrawn for
any reason) use any applicable names, logos, tag lines, or any other identifying
information in violation of the Publicity Prohibition.

 



17

 

 

20.10. Submission to Jurisdiction. Each of the Parties irrevocably agrees that
any action arising out of or relating to this Agreement brought by the other
Party or its successors or assigns shall be brought and determined exclusively
in the state or federal courts located in Miami-Dade County, Florida (or, if
such court lacks subject matter jurisdiction, in any appropriate state or
federal court within the State of Florida), and each of the Parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action arising out of or relating to this Agreement and the
transactions contemplated hereby. Each of the Parties agrees not to commence any
action relating thereto except in the aforementioned courts (or, if such court
lacks subject matter jurisdiction, in any appropriate state or federal court
within the State of Florida), other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in Florida as described herein. Each of the Parties hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any action arising out of or relating to
this Agreement or the transactions contemplated hereby, any action (a) that it
is not personally subject to the jurisdiction of the courts in Florida as
described herein for any reason, (b) that it or its property is exempt or immune
from jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (c) that (i) the action in any such court is brought in an inconvenient
forum, (ii) the venue of such action is improper, or (iii) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.

 

20.11. Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by Licensee without the
prior written consent of the Licensor, and any such assignment without such
prior written consent shall be null and void. Licensee acknowledges that
Licensor may assign this Agreement (or any of its rights or obligations
hereunder) or any of its Intellectual Property Rights to a third-party upon
notice to Licensee. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

 

20.12. Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

20.13. Enforcement. The Parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Each of the
Parties shall be entitled to specific performance of the terms hereof, including
an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the state and
or federal courts located in Miami-Dade County, Florida (or, if such court lacks
subject matter jurisdiction, in any appropriate state or federal court within
the State of Florida), this being in addition to any other remedy to which such
Party is entitled at law or in equity. Each of the Parties hereby further waives
(a) any defense in any action for specific performance that a remedy at law
would be adequate and (b) any requirement under any law to post security as a
prerequisite to obtaining equitable relief.

 

20.14. Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 



18

 

 

20.15. Counterparts; Electronic Signatures. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
Parties and delivered to the other Party. A facsimile, PDF or other electronic
signature of this Agreement shall be valid and have the same force and effect as
a manually signed original.

 

20.16. No Presumption Against Drafting Party. Each of the Licensor and the
Licensee acknowledges that each Party to this Agreement has been represented by
legal counsel in connection with this Agreement and the transactions
contemplated by this Agreement. Accordingly, any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the drafting Party has no application and is expressly waived.

 

20.17. Force Majeure. Neither Party shall be liable hereunder by reason of any
failure or delay in the performance of its obligations on account of strikes,
shortages, riots, insurrection, fires, flood, storm, explosions, acts of God,
terrorism, war, governmental action, earthquakes, or any other cause that is
beyond the reasonable control of such Party.

 

20.18. Exclusive Remedies. Except as expressly stated herein, no remedy
conferred by any of the provisions of this Agreement is intended to be exclusive
of any other remedy, and each remedy is cumulative and in addition to every
other remedy available to a Party hereunder or otherwise existing at law, in
equity, by statute, or otherwise. The election of any one or more remedies by
either Party shall not constitute a waiver of the right to pursue any other
available remedies.

 

20.19. Independent Contractors. The Parties are independent contractors, and no
agency, partnership, joint venture, or employer-employee relationship is
intended or created by this Agreement. Neither Party shall have the power to
obligate or bind the other Party. Personnel supplied by Licensor shall work
exclusively for Licensor and shall not, for any purpose, be considered Licensee
employees or agents.

 

19

 

 

IN WITNESS WHEREOF, the Parties hereto have executed Platform License Agreement
as of the Effective Date.

 

  LICENSOR:   LICENSEE:           KNETIK, INC.   CUENTAS, INC.           By: /s/
Juan M. Gomez   By: /s/ Arik Maimon   Name:   Juan M. Gomez   Name:  Arik Maimon
  Title: Chief Executive Officer   Title: Chief Executive Officer          
AURIS, LLC               By: /s/ Juan M. Gomez       Name:  Juan M. Gomez      
Title: Chief Executive Officer               CIMA TELECOM, INC.              
By: /s/ Juan M. Gomez       Name:  Juan M. Gomez       Title: Chief Executive
Officer    

 

20

 

 

SCHEDULE A

 

Maintenance and Support

 

Subject to the terms and conditions of the Agreement, this Schedule A
(Maintenance and Support) (the “Schedule”) to the Platform License Agreement
(the “Agreement”) sets out the terms and conditions under which Licensor will
provide certain maintenance and support services for the Platform (as further
described in this Schedule, the “Maintenance and Support Services”). All
capitalized terms used but not otherwise defined in this Schedule shall have the
meanings ascribed to them in the Agreement.

 

1. Fees; Expenses. Licensor shall provide the Licensee with the Maintenance and
Support Services for the Platform as consideration for the Maintenance Fees set
forth in Section 9.1.2 (Maintenance Fees) of the Agreement. The Maintenance Fees
shall be due on their respective due dates, without need for invoice from
Licensor. To the extent that Licensor is required to travel to Licensee’s
premises, or otherwise incurs any costs from third-parties, which are reasonably
necessary for Licensor to perform the Maintenance and Support Services, then,
Licensor shall invoice such expenses to Licensee, and within thirty (30) days of
receipt of such invoice, Licensee shall reimburse Licensor for such expenses.

 

2. Maintenance and Support Services.

 

2.1. Scope of Services. Licensor shall provide operational support to manage and
support daily operations which include triage of issues, and defect process
management. During any period for which Licensee has paid the required
Maintenance Fees, Licensor shall provide Licensee with the following maintenance
and support services, subject to the limitations and procedures set forth in
this Schedule A (Maintenance and Support):

 

2.1.1. Monitor the Platform for errors and the instruction to correct errors;

 

2.1.2. Provide upgrades, patches and service packs for the Platform, as needed
for the Platform to be compatible with updates to the peripherals or the
operating system;

 

2.1.3. Log, track, and, correct Defects (as defined below) in the Platform,
pursuant to Section 5 (Defect Correction) of this Schedule; and

 

2.1.4. Update Documentation for any material upgrades, modifications,
improvements, enhancements, extensions, and other changes to the Platform.

 

2.2. Support Hours. Licensor shall provide the Maintenance and Support Services
on a 24/7/365 basis. Without limiting the foregoing, the monitoring and
correction aspects of the Maintenance and Support Services include: production
system issue triage; prioritization, management and reporting the disposition of
all Defects and issues; analysis of Defects and related issues, and correction
of object and Source Code to resolve the Defect; preparation of documentation
for Licensor’s technical staff demonstrating the Defect and resolution of the
Defect; unit testing of Defects and corrections to the Defects; version control
over all corrections to code; packaging and delivery of the corrected object
code and related documentation to Licensor; maintenance of the current version
of Source Code on behalf of Licensor, and depositing same with escrow agent;
ensuring integrity of database and system performance through database
administration services; and provision of ad hoc reports and interface support
as directed. Notwithstanding anything to the contrary, Licensee agrees that
Licensor shall only provide Maintenance and Support Services requiring changes
to Source Code during Licensor’s regular business hours.

 



21

 

 

2.3. Support Contact. All requests for Maintenance and Support Services will be
initiated when the Authorized Representative (defined below) of Licensee
contacts Licensor’s Authorized Representative and provides the Licensee’s name
and telephone number of technical contact, contract number, product and/or
serial number, and brief description of the problem.

 

3. Hosting Services.

 

3.1. Provision of Hosting Services. The Platform is provided to Licensee as a
hosted solution. Accordingly, Licensor shall host the Platform via its Hosting
Vendor, and such services shall include those services that Licensor generally
makes available to its other customers (collectively, the “Hosting Services”).
The Hosting Services shall include Licensee’s access to and use of the Platform
as permitted pursuant to the Documentation via the internet.

 

3.2. Management of Hosting Vendor. The Parties agree that Licensor, in
connection with its provision of Hosting Services, shall be relying on third
parties to provide the hosting solution (the “Hosting Vendor”). Accordingly,
Licensee agrees that (i) Licensor’s provision of the Hosting Services is
dependent on the performance of the Hosting Vendor, and (ii) Licensor’s failure
to fulfill any of its obligations under this Agreement shall constitute a force
majeure event to the extent that such failure is attributable to the Hosting
Vendor.

 

3.3. Hosting Service Servers. Licensor shall provide the Hosting Services using
the same server and service configuration that Licensor has in place prior to
the Effective Date. Any Licensee-requested changes to the server configuration
or other aspects of the Hosting Services shall be treated as Out-of-Scope
Services and handled pursuant to Agreement Section 5 (Improvements; Out-of-Scope
Services). By way of clarification, and not limitation, if Licensee desires to
have the Knetik Platform hosted on a single-tenant server, then Licensee shall
present a written request to Licensor regarding the same, and the Parties shall
proceed as set out in Agreement Section 5 (Improvements; Out-of-Scope Services).

 

4. General Assumptions. Licensor’s ability to provide the Maintenance and
Support Services is conditioned upon the following requirements and
specifications:

 

4.1. Processes Information. Licensee shall provide the Licensor’s project team
with knowledge of current installation and business processes (or access to
them).

 

4.2. Licensee Failure. Licensee acknowledges and agrees that its failure to
satisfy or provide any of the preceding requirements and specifications is
likely to hinder Licensor’s ability to perform the Maintenance and Support
Services, and that if such specifications and requirements are not met by
Licensee, then the failure of Licensor to perform the Maintenance and Support
Services, whether in whole or partially, shall be excused and Licensor shall
have no liability for such performance failure.

 

4.3. Use Release Event. As further set forth in Section 4.7 (Effect of Use
Release Event), Licensor’s obligations to provide, and Licensee’s rights to
receive, the Maintenance and Support Services shall immediately terminate upon
the occurrence of a Use Release Event.

 

5. Defect Correction.

 

5.1. Defect Correction Support. When Licensee reports a suspected Defect in the
Platform to Licensor, Licensor shall attempt, based upon information provided by
Licensee, to recreate the suspected Defect. If the Defect is confirmed, Licensor
shall use commercially reasonable efforts to provide Licensee a Correction
during Licensor’s normal business hours. For the purpose herein, a “Defect” is a
material failure of the Platform to operate substantially in accordance with the
applicable Documentation, and a “Correction” includes, without limitation,
workarounds, support releases, update disks, correction disks, component
replacements, patches and/or Documentation changes, as Licensor deems
appropriate.

 

22

 

 

5.2. Implementation of Corrections. Licensee agrees to implement within a
reasonable time all Corrections provided by Licensor hereunder.

 

6. Service Level Agreement. Licensor shall, using commercially reasonable
efforts and commercially reasonable response and resolution times, ensure that
the Platform has an uptime of 99.9% measured on a monthly basis (the
“Availability Commitment”), subject to reasonable downtime for maintenance,
error corrections, and matters beyond Licensor’s control (each, an “Exception”).
The total number of minutes that the Platform’s availability does not meet the
Availability Commitment in a given month that is not due to an Exception, shall
be referred to as “Downtime”. If Licensor fails to meet the Availability
Commitment in a particular month, then Licensee shall be entitled to a service
credit (each, a “Service Credit”), and such Service Credit be calculated as a
percentage of one-twelfth (1/12) of the Maintenance Fees for the calendar year
in which the Service Credit is due as follows:

 

Availability in a given calendar month

Percentage Credit > 97.9% but < 99.9% No Credit > 96.9% but < 97.9% 3% < 96.9%
6%

 

By way of clarification, and not limitation, if the Platform availability in a
month during the first calendar year of the Effective Date is 97.5%, then the
available Service Credit shall be $1,250 (i.e., (500,000/12)(.03)).

 

7. Service Credits as Exclusive Remedy. Licensee agrees that the remedies
provided for under Schedule A Section 6 (Service Level Agreement) are the sole
and exclusive remedy available to Licensee for any failure in the availability
of the Platform, service interruptions, service response issues, and/or service
deficiencies of any kind and, Licensee agrees that Licensee shall not have any
other claims, rights, or remedies, and Licensor shall have no other liabilities
or obligations to Licensee, with respect to the availability of the Platform,
service interruptions, service response issues, and/or service deficiencies of
any kind.

 

8. Termination of Support/Renewal. Licensor may suspend providing support upon
thirty (30) days’ written notice to Licensee, if Licensee fails to pay the (a)
Maintenance Fees, or (b) any other amount owed under this Agreement within
thirty (30) days of the receipt of Licensor’s invoice and if such failure is not
corrected within the said thirty (30) day period.

 

9. Authorized Representatives. The following employee representatives of
Licensee are hereby authorized to contact the following employee representatives
for Licensor (each of the below listed persons, an “Authorized Representative”
for the respective Party) for support for the term of this Schedule, or unless
otherwise modified in writing by an authorized representative of the respective
Party.

 

Licensor Authorized Representative: Licensee Authorized Representative:    
Contact 1: Contact 1: Arik Maimon, CEO
____________________________     Contact 2: ____________________________ Contact
2: Michael De Prado, President
____________________________

 

23

 

 

EXHIBIT 5.2 (LIST OF THIRD PARTY MATERIALS)

 

1.Mongo

 

2.New Relic

 

3.Twilo

 

4.Mandril (email)

 

5.Taxjar

 

6.QR Code Service

 

7.Amazon Web Services (lambda, ElasticSearch, Support, Cloudwatch, Knesis,
ElastiCache, RDs, Hosting/Transactional and AWS Hosting (Ec2))

 

24

 

 

EXHIBIT 9.1.3 (LIST OF PASS-THROUGH FEES)

 

1.Fixed Costs. The estimated monthly fixed costs are as follows:

 

·Basic production environment – approximately $4,000,

 

·Test environment – approximately $2,000; and

 

·Development and Project Management – approximately $15,000.

 

2.Variable Costs.

 

25

 

 

EXHIBIT 15.2 (PLEDGE AGREEMENT)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26

 

 

EXHIBIT 1.2 (AURIS PLATFORM DESCRIPTION)

 

Auris Retail Platform

 

1.PRODUCT MANAGEMENT

 

a.Manage



i.  Rate Deck Management ii.  Pin Management iii.  Pinless ANI Recognition iv.
 IVR and Call Flows v.  Access Number Mgmt.

 

2.ENHANCED BILLING

 

a.Create and manage flexible service plans b.Bundle Packages c.Unlimited
Packages d.DID Packages e.Define billing cycles, coupons, schedules f.Support
for pre/post paid models

 

3.FRAUD CONTROL

 

a.Comprehensive Fraud Prevention Mechanisms b.Fraud Alarms c.Define Fraud
Thresholds

 

4.REPORTS

 

a.Traffic and Quality b.Compliance c.Activation by Product/Date d.Profitability
Report e.Recharge History f.Balance Check g.Product Stats h.Customizable

 

5.CUSTOMER SERVICE

 

a.Agent and reseller can manage:

b.Customer’s Profile

c.Transactions

d.Call History

e.Reports

f.User Account

 

6.SALES ENABLEMENT

 

a.E commerce Sites

b.Retail Portal

c.Customer Management

d.Agent Management

e.Fraud Management

f.Internal User Management

g.Content Management

h.Reports

i.Distributor Management

 

7.API

 

a.Extensive API library for integration into external interface

 

27

 

 

EXHIBIT 1.8 (KNETIK PLATFORM DESCRIPTION)

 

Knetik Retail Platform

 

1.Access management

 

a.User Management

i.  Rich Metadata CRM

ii.  Single-Sign-On (SSO)

iii.  Grouping

iv.  Tracking User Behavior

 

b.Transmedia Entitlement

i.  Video

ii.  Gaming

iii.  Print

iv.  Audio

 

c.Digital Services

i.  Ecosystem Entitlement

ii.  Branded Services

iii.  Online experiences

 

2.Rules Engine

 

a.Gamification

i.  Badging

ii.  Questing

iii.  Leveling

iv.  Points Consumption

v.  Leaderboards

 

b.User Engagement

i.  Loyalty

ii.  Rewards

iii.  Testing

 

c.Personalization

i.  Behavior Management

ii.  Messaging

iii.  Tracking

 

3.Platform

 

a.Products

i.  Physical Goods

ii.  Virtual Goods

iii.  Digital Assets

iv.  Behavior Assignment

 

b.Currency

i.  Real-time Currency value/exchanges

ii.  Virtual Currency Support with exchange rates

iii.  Non-Traditional Asset support

iv.  Wallet Management

v.  Credit Card/Cash/POS/Other integrations

 

c.Business intelligence

i.  Reporting

ii.  Business Intelligence

iii.  Daily, Monthly User & Device Reporting

iv.  Retention Rates

 

 

28



 

